DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1 recites, in lines 7-8,  the limitation “a side wall of a fin in the pull up transistor region” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a side wall of a fin in the pull up transistor region” (as recited in lines 7-8) is:
 	“a side wall of the fin in the pull up transistor region” (emphasis added).

Claim 1 further recites, in line 8,  the limitation “a side wall of a portion of a fin in the P-type logic region” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a side wall of a portion of a fin in the P-type logic region” (as recited in line 8) is:
 	“a side wall of a portion of the fin in the P-type logic region” (emphasis added).
 
Claim 1 further recites, in line 9,  the limitation “removing a portion of thicknesses of the fins” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “removing a portion of thicknesses of the fins” (as recited in line 9) is:
fins” (emphasis added).

Claim 10 recites, in line 4,  the limitation “a P-type source/drain doped layer located in the groove” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a P-type source/drain doped layer located in the groove” (as recited in line 4) is:
 	 “the P-type source/drain doped layer located in the groove” (emphasis added).

Claim 10 further recites, in lines 4-5,  the limitation “a source/drain doped layer exposed from the groove” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a source/drain doped layer exposed from the groove” (as recited in lines 4-5) is: 
 	 “the P-type source/drain doped layer exposed from the groove” (emphasis added).
 
Claim 14 recites, in line 7,  the limitation “a fin in the pull up transistor region” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a fin in the pull up transistor region” (as recited in line 7) is:
 	“the fin in the pull up transistor region” (emphasis added).

Claim 14 further recites, in line 8,  the limitation “a fin in the P-type logic region” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of a fin in the P-type logic region” (as recited in line 8) is:
 	“the fin in the P-type logic region” (emphasis added).


Claim 16 recites, in line 4,  the limitation “a P-type source/drain doped layer located in the groove” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a P-type source/drain doped layer located in the groove” (as recited in line 4) is:
 	 “the P-type source/drain doped layer located in the groove” (emphasis added).

Claim 16 further recites, in lines 4-5,  the limitation “a P-type source/drain doped layer exposed from the groove” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a P-type source/drain doped layer exposed from the groove” (as recited in lines 4-5) is: 
 	 “the P-type source/drain doped layer exposed from the groove” (emphasis added). 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (U.S 2020/0105620).
As to claim 1, Tan et al. disclose in Figs. 11A-19B a method for forming a semiconductor structure, comprising: 
providing a base (comprising a substrate 50 and a fin 52) comprising: a substrate (50) and a fin (52) protruding from the substrate (50) (see Fig. 11A, para. [0019], [0023]-[0024], [0026]), where the substrate (50) comprises a P-type logic region (substrate 50 may be doped with p-type and comprises a “first subregion” 50P-1 , para. [0023]) for forming a logic device (see Fig. 12A, para. [0061]) and a pull up transistor region (“second subregion” 50P-2, Fig. 12A, para. [0061]) for forming an SRAM device (see Fig.12A, para. [0024], [0061], [0063]); forming a gate layer (“dummy gates” 72) across the fin (52), the gate layer (“dummy gates” 72) covering a portion of a top and a portion of a side wall of the fin (52) (see Figs. 11A-13B, para. [0039]-[0040], [0049]); forming a mask spacer (“sidewall spacers” 86), the mask spacer (“sidewall spacers” 86) covering a side wall of the fin (52) in the pull up transistor region (“second subregion” 50P-2, Fig. 12A, para. [0061]) and a side wall of a portion of the fin (52) in the P-type logic region (“first subregion” 50P-1, Fig. 12A, para. [0061]) (see Figs. 12A-13B, para. [0048]-[0050]); removing a portion of thicknesses of fins (52) on both sides of the gate layer (“dummy gates” 72) using the mask spacer (“sidewall spacers” 86) as a mask, to form a groove (“recesses” 84A, 84B) enclosed by the fin (52) and the mask spacer (“sidewall spacers” 86) in the P-type logic region (“first subregion” 50P-1, Fig. 12A, para. [0061]) and a straight slot {see a straight slot inside “recesses” 84A, 84B between “isolations regions”/“STI regions” 56, 56, in Figs. 14A, 15A, 17A, 
As to claim 7, as applied to claim 1 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein the mask spacer (“sidewall spacers” 86) is made of a nitrogen-containing dielectric material (“silicon nitride” contains nitrogen) (see Figs. 12A-19A, para. [0048]).
As to claim 8, as applied to claims 1 and 7 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein the mask spacer (“sidewall spacers” 86) is made of silicon nitride (see Figs. 12A-19A,  para. [0048]), silicon carbide nitride, boron silicon nitride, nitrogen silicon oxycarbide, or silicon oxynitride.
As to claim 9, as applied to claim 1 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) is formed using a selective epitaxial process (see Figs. 12A-19A, para. [0049], [0059]).
As to claim 10, as applied to claim 1 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein: in the step of forming the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]), a top of the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) is 
As to claim 12, as applied to claim 1 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein: the method further comprises: before forming the gate layer (“dummy gates” 72), forming an isolation layer (“isolation regions”/“STI regions” 56) on the substrate (50) exposed from the fin (52) (see Fig. 6, para. [0019]), where the isolation layer (“isolation regions”/“STI regions” 56) covers a portion of the side wall of the fin (52) (see Fig. 6); and after the portion of the thicknesses of the fins (52) on both sides of the gate layer (“dummy gates” 72) is removed (see Figs. 13A, 14A, 15A), a bottom face of the groove (“recesses” 84A, 84B) is lower than a top face (top surface) of the isolation layer (“isolation regions”/“STI regions” 56) (see Figs. 13A, 14A, 15A, para. [0054], [0057], [0059]).   
     As to claim 14, Tan et al. disclose in Figs. 11A-19B a semiconductor structure, comprising: 
a base (comprising a substrate 50 and a fin 52), comprising a substrate (50) and a fin (52) protruding from the substrate (50) (see Fig. 11A, para. [0019], [0023]-[0024], [0026]), the substrate (50) comprising a P-type logic region (substrate 50 may be doped with p-type and comprises a “first subregion” 50P-1 , para. [0023]) for forming a logic device (see Fig. 12A, para. [0061]) and a pull up transistor region (“second subregion” 50P-2, Fig. 12A, para. [0061]) for forming an SRAM device (see Fig.12A, para. [0024], [0061], [0063]); a gate layer (“dummy 
As to claim 15, as applied to claim 14 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein the P-type source/drain doped layer 
As to claim 16, as applied to claim 14 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein: a top of the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) is higher than a top of the mask spacer (“sidewall spacers” 86) (see Figs. 13A, 14A, 15A, 18A, 19A); and the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) located in the groove (“recesses” 84A, 84B) has a first width, and the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) exposed from the groove (“recesses” 84A, 84B) has a second width, the second width being greater than the first width (see Figs. 13A, 14A, 15A, 18A, and 19A).   
As to claim 18, as applied to claim 14 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein: the semiconductor structure (Figs. 11A-19B) further comprises an isolation layer (“isolation regions”/“STI regions” 56) located on the substrate (50) exposed from the fin (52), the isolation layer (“isolation regions”/“STI regions” 56)  covering a portion of the side wall of the fin (52); and a bottom face of the groove (“recesses” 84A, 84B) is lower than a top face of the isolation layer (“isolation regions”/“STI regions” 56) (see Figs. 14A, 15A, 18A, para. [0019], [0030], [0034]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S 2020/0105620). 
As to claims 11, 13, 17 and 19, as applied to claims 1, 10, 12, 14, 16 and 18 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations except for the limitation wherein a distance from the top of the P-type source/drain doped layer to the top of the mask spacer is less than or equal to 7 nm; and wherein a distance between the bottom face of the groove and the top face of the isolation layer is from 4 nm to 8 nm.  Even though Tan et al. are silent to disclose the above recited ranges, however, it would have been obvious to one of ordinary skill in the art to use the teaching of Tan et al. in the range (less than or equal to 7 nm for a distance from the top of the P-type source/drain doped layer to the top of the mask spacer, and from 4 nm to 8 nm for a distance between the bottom face of the groove and the top face of the isolation layer) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating the distance range from the top of the P-type source/drain doped layer to the top of the mask spacer, and the distance range between the bottom face of the groove and the top face of the isolation layer are critical. Where patentability is aid to be based upon particular chosen dimensions or upon .

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (U.S 2019/0148514).
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 24, 2021